Citation Nr: 1620075	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-33 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, Type II (diabetes).

2. Entitlement to service connection for hypertension.

3. Entitlement to a disability rating in excess of 10 percent for service-connected maxillary sinusitis.

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the VA Regional Office (RO) in Guaynabo, Puerto Rico.  It was last before the Board in September 2015 when the Board remanded the issues on appeal for further development.  September 2015 Board Decision.

Pursuant to the Board's remand directives, the RO obtained the Veteran's outstanding VA medical records, provided him with a consent to release form (VA Form 21-4142) to authorize VA to collect the private medical records identified in the August 2015 Informal Hearing Presentation, and scheduled a VA examination to assess the severity of the Veteran's service-connected sinusitis.  See December 2015 VCAA Notice; January 2016 Supplemental Statement of the Case (SSOC).  The Veteran did not submit the consent to release form or supply the outstanding private medical records.  See January 2016 Due Process Waiver (stating that the Veteran does not have any additional evidence to submit regarding his appeal).  Thus, the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND section of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's diabetes did not manifest in service and does not relate to service.

2. The Veteran's hypertension did not manifest in service and does not relate to service.

3. The Veteran's service-connected sinusitis is not manifested by: three or more incapacitating episodes a year that require prolonged antibiotic treatment; or more than six non-incapacitating episodes a year characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3. The criteria for a disability rating for sinusitis in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.97, DC 6513 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process-Duties to Notify and Assist

VA has fulfilled its duty to notify.  38 U.S.C.A. § 5103 (2014).  A February 2012 letter informed the Veteran of the elements of service connection and of his and VA's respective responsibilities for obtaining relevant evidence in support of his claim.  The letter also notified the Veteran of the evidence necessary to establish entitlement to an increased disability rating.  

VA has also fulfilled its duty to assist.  38 U.S.C.A. § 5103A (2014).  The RO identified and obtained the available evidence needed to substantiate the Veteran's claims, to include, where warranted by law, providing the Veteran with VA examinations.  See December 2015 VA Examination Report.  The Veteran was provided the opportunity to present pertinent evidence and testimony.  There is no evidence that additional records have not been requested or that additional examinations are warranted.  Id.; 38 C.F.R. §§ 3.159(c)(4) and 3.326(a) (2015).  

The RO did not provide VA examinations in connection with the Veteran's claims of service connection for diabetes and hypertension.  VA must provide an examination or opinion when the evidence indicates that a current disability relates to an in-service event, injury, or disease, but is insufficient to decide the case.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Although the Veteran has been diagnosed as having diabetes and hypertension, the evidence of record does not indicate that either disability manifested in or relates to service.

In summary, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Merits of the Claims

Service Connection

Service connection may be established for a current disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2015).

Service connection for diabetes and hypertension may be established with evidence of diagnosis in service or a continuity of symptomatology after service.  38 C.F.R. §§ 3.303, 3.309 (2015); March 2015 VAMRs (diagnosing diabetes and hypertension).  Diabetes and hypertension may be presumed to have been incurred in service if either disability manifested to a degree of 10 percent within a year of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309.  Showing a continuity of symptoms after service "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  

The Veteran's STRs do not indicate that his current diabetes and/or hypertension manifested in service or that either disability relates to service.  The Veteran did not report or receive treatment for diabetes or hypertension during service and his separation examination does not indicate that he experienced symptoms associated with either disability at service separation.  February 1960 Report of Medical Examination.  The Veteran denied having high blood pressure and did not indicate any problems with diabetes at service separation.  February 1960 Report of Medical History.

Post-service medical records also do not indicate that the Veteran's current diabetes and/or hypertension relate to service.  VA medical records from December 2004 note that the Veteran's diabetes manifested 25 years prior, or around 1980.  See also December 2006, March 2015, & August 2015 VAMRs.  VA medical records document a history of hypertension and ongoing treatment for high blood pressure, but do not suggest that the Veteran's hypertension manifested within a year after service.  See March and November 2015 VAMRs.  Thus, the post-service medical evidence shows that the Veteran's diabetes and hypertension manifested several years after service and, therefore, that these disorders were not caused or aggravated by service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).

In summary, the evidence of record does not show that the Veteran's current diabetes and/or hypertension manifested in service or relates to an in-service incident or injury.  The preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt rule does not apply and service connection for diabetes and hypertension is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Disability Rating

The Veteran asserts that his sinusitis warrants a disability rating in excess of 10 percent.  August 2015 Information Hearing Presentation.  The claim is denied.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns diagnostic codes to individual disabilities.  These codes provide rating criteria specific to a particular disability.  If two diagnostic codes are applicable to the same disability, the code that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different diagnostic codes-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

The RO rated the Veteran's sinusitis under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97, DC 6513 (maxillary sinusitis).  The General Rating Formula provides a disability rating of:

10 percent for one or two incapacitating episodes per year of sinusitis that require prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting;

30 percent for three or more incapacitating episodes per year of sinusitis that require prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or

50 percent following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

An incapacitating episode of sinusitis requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Note One.

VA medical and examination evidence does not show that the Veteran experiences three or more incapacitating episodes of sinusitis a year or more than six non-incapacitating episodes of sinusitis a year.  The Veteran has a long history of frequent nasal congestion, excessive sneezing, watery nasal discharge, and frontal headaches related to his service-connected maxillary sinusitis.  January 1998 VA Examination Report; December 1974, May 2001, & October 2006 VAMRs.  The February 2012 VA examiner confirmed that the Veteran's sinusitis resulted in frontal headaches that were sporadic and mild, but noted no incapacitating or non-incapacitating episodes of sinusitis.  February 2012 VA Examination Report.

In August 2015, the Veteran asserted that his sinusitis had worsened.  See August 2015 Informal Hearing Presentation; December 2015 VA Examination Report (reporting worsening symptoms to include constant sinus congestion, pain over the maxillary sinuses, and frontal headaches).  However, a subsequent VA examination performed in December 2015 found that the Veteran's sinusitis continued not to result in any incapacitating or non-incapacitating episodes and did not require surgery.  The examiner observed tenderness over the maxillary and frontal sinuses, pain in the affected sinuses, significant congestion, and frontal sinus headaches, but no significant worsening of the Veteran's service-connected disability.

The February 2012 and December 2015 VA examination reports constitute highly probative evidence that weighs against an increased disability rating for the Veteran's service-connected sinusitis.  The examinations were conducted by VA physicians who reviewed the claims file, examined the Veteran, and clearly assessed the severity of his sinusitis.  Thus, although the Veteran is competent to report symptoms related to his sinusitis, his assertion that his sinusitis results in multiple incapacitating/non-incapacitating episodes a year is outweighed by the VA examiners' findings to the contrary.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms that are experienced on a first-hand basis constitutes competent evidence).

The preponderance of the evidence weighs against the claim.  The probative medical evidence does not show that the Veteran's service-connected sinusitis has resulted in incapacitating or non-incapacitating episodes of sufficient frequency to warrant a higher disability rating.  The benefit-of-the-doubt rule does not apply and a disability rating in excess of 10 percent is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

The Board has considered whether the Veteran's sinusitis presents an exceptional or unusual disability picture that renders impractical the application of the regular scheduler standards such that referral for consideration of an extra-scheduler rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

The rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.71a.  Thus, his disability picture is contemplated by the rating schedule and the assigned scheduler evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extra-scheduler consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Veteran does not have additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, the Veteran's claim for an increased disability rating does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for diabetes is denied.

Service connection for hypertension is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected maxillary sinusitis is denied.


REMAND

The issue of entitlement to TDIU is deferred pending the evaluation of the Veteran's service-connected hearing loss.  

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  The Board may grant entitlement to TDIU if a veteran satisfies certain schedular criteria: if unemployability is the result of only one service-connected disability, the disability must be rated at 60 percent or more; if unemployability is the result of two or more service-connected disabilities, one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  Thus, the issue of entitlement to TDIU can only be effectively adjudicated after all service-connected disabilities have been rated.

In September 2015, the Board granted service connection for bilateral sensorineural hearing loss.  September 2015 Board Decision.  The Appeals Management Center (AMC) has yet to evaluate the severity of the Veteran's hearing loss and assign a disability rating.  Consequently, remand is necessary to establish a rating for the Veteran's service-connected bilateral hearing loss disability as this rating is inextricably intertwined with the issue of entitlement to TDIU, which is currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any private medical evidence and/or non-medical evidence that is not included in the claims file.

2. Obtain any outstanding VA medical records from October 2015 onward.

3. Determine the severity of the Veteran's service-connected hearing loss disability and issue a rating decision to this effect.

4. Then, readjudicate the issue of entitlement to TDIU.  Perform any development, to include providing the Veteran with a vocational examination/opinion, necessary to decide the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


